DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schroeder et al. (2003/0129142).
Schroeder et al. disclose, in figs. 1-8, 
	Re-claim 1, an aerosol container of plastic, the aerosol container comprising:

a neck with an opening; 
a valve unit which can be actuated by a push button 30, the valve unit arranged in the opening to close the container in a pressure-tight manner, the aerosol container being fillable with a liquid or gaseous propellant and a liquid which is to be sprayed;
an injection-molded  body or preform 20 with an elongate, tube-like preform body, said preform body including a convex, dome-shaped preform base (see [0058];
a standing region which extends from the preform base and beyond the preform base and which Is integrally formed as one piece with the preform and projects in an axial direction; and
at an opposite axial longitudinal end of the preform body, the neck with an opening, connects onto the preform body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (5,206,062) in view of Schroeder et al. (2003/0129142).
 Amemiya et al. disclose, in figs. 1, 5, 6, an aerosol container of plastic, the aerosol container comprising: a neck with an opening that is closable in a pressure-tight manner by way of a valve unit 3 which can be actuated by a push button 2,  the valve unit arranged in the opening to close the container in a pressure-tight manner, the aerosol container being fillable with a liquid or gaseous propellant and a liquid which is to be sprayed; an injection-molded body 1 or  preform 1, see col. 3, lines 27-30;

at an opposite axial longitudinal end of the preform body, the neck with an opening, connects onto the preform body.
Schroeder et al. disclose, in figs. 1-9, a plastic pressured container made from an injection-molded body or preform 200 comprising an injection-molded preform with an elongate, tube-like preform body, said preform body including a convex, dome-shaped preform base;
a standing region  which extends from the preform base and beyond the preform base and which is integrally formed as one piece with the preform and projects in an axial direction; and
at an opposite axial longitudinal end of the preform body, the neck with an opening, connects onto the preform body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of schroeder et al., to modify the invention of Amemiya et al. with the preform body including a convex, dome-shaped preform base as claimed in order to facilitate of forming a pressured container with a strong supporting base.
Re-claim 2, Amemiya et al. disclose, in col. 4, lines 46-50, and col. 6, lines 8-10, the aerosol container comprising:
a valve unit to close the opening in a pressure-tight manner, which valve unit is actuatable by a push button, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed, the aerosol container being configured with a bursting pressure resistance specified to
be equal to or larger than 2200 kPA, or to be 3000 kPa to 4000 kPa (15-20kg/cm2 and up to 40kg/cm2). Re-claim 4, Schroeder et al. teach further the standing region is configured as a hollow cylinder section which is closed in a peripheral direction.

Re-claims 3, 12, 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container of Amemiya et al. in view of Schroeder al. with range limitations of claims 2, 12, 13 as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine in the art. In re Aller, 105 USPQ 233.
Re-claims 10, 11, 14-17, it would have been obvious to one having ordinary skill in the at the time the invention was made to make the container of Amemiya et al. in view of Bartley et al. with the material as claimed, since it has been held to be within the general skill in the art to select a known material on the basis of its suitability of the intended uses as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Re-claim 18, Amemiya et al. disclose, in col. 4, lines 37-38, the aerosol container has a packaging size of smaller than 50 ml.
Re-claim 19, Amemiya et al. disclose a periphery of the standing region is essentially equal to a periphery of the preform body.
Re-claim 20, Schroeder et al. disclose a periphery of the standing region can be equal or smaller than a periphery of the preform body.
Re-claim 21, Schroeder et al. disclose an immersion tube  for removal of liquid, and whose free end ends at a deepest point of preform base is unreleasably connected to the valve unit.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-21 have been considered but are moot in view of the new ground of rejections as alleged above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        December 30, 2021